Title: From George Washington to Lund Washington, 6 October 1776
From: Washington, George
To: Washington, Lund



Dear Lund,
Heights of Haerlem Octr 6th 1776

Your Letter of the 25th Ulto has reached my hands since the date of my last about this day Week. nothing material has happened since that time—We are strengthning ourselves in this Post, as the Enemy also are in theirs. They have moved some of their Ships up the North River opposite to their own Lines, & a little below ours; whether with a view to cover their own Flanks, or at a proper time to aid in their Attack upon our present Post, time only can discover. We have been in daily expectation of having our Quarters beat up, but as yet nothing of the Kind has been attempted—On Wednesday last I expected to have had some pretty warm work, but it turnd out otherwise—It arose

from this—I sent a Party of 1000 Men to cover some Waggons in bringing of Grain from a Place where I expected opposition from them. this occasioned them to strike their Tents, & put their whole Line in Motion, & of course brought all our Men under Arms; but nothing more came of it, except that we went on, & brought of all the Grain.
Had I been left to the dictates of my own judgment, New York should have been laid in Ashes before I quitted it—to this end I applied to Congress, but was absolutely forbid—that they will have cause to repent the Order, I have not a moments doubt of, nor never had, as it was obvious to me (covered as it may be by their Ships) that it will be next to impossible for us to dispossess them of it again as all their Supplies come by Water, whilst ours were derived by Land; besides this, by leaving it standing, the Enemy are furnished with warm & comfortable Barracks, in which their whole Force may be concentred—the place secured by a small garrison (if they chuse it) having their Ships round it, & only a narrow Neck of Land to defend—and their principal force left at large to act against us, or to remove to any other place for the purpose of harrassing us. this in my judgment may be set down amg one of the capitol errors of Congress.
Their Motives for sending Deputies to hear Lord Howes proposals were, in my opinion, tolerably well founded—they had no Idea of treating with him otherwise than as Independant States—they declared so, previous to the appointing of their Commissioners—But as Lord Howe, a thorough paced Courtier, had taken uncommon pains to signify at all times, and upon all occasions, that he was vested with full powers to accomodate matters upon better terms than the Americans ever had askd, and became more importunate, as our Indifference Increased, it had the effect intended by him, on three classes of People. Our open and avowed Enemys, together with the Officers and Soldiers of their Army, were exasperated at it, from a conviction that our Aim, at the beginning, was Independance; the Neutrals had this doctrine so strongly inculcated into them by the Tories, that they began to adopt the same Sentiments & wonderd that we would not accept of more than we asked—whilst it remaind necessary to convince the third class who were really friendly, but great sticklers for the powers of, and the advantages to be derived from the long expected Commissioners, that the whole

was a falacy, calculated to deceive, as I suppose they now are; since it evidently appears that Lord Howe had nothing more to propose than that, if we would Submit, his Majesty would consider whether we should be hung or not. If this meeting shd have a bad effect with foreign Powers, who may be unacquainted with the inducements to it, it will be unlucky.
In speaking of New York, I had forgot to mention that Providence—or some good honest Fellow, has done more for us than we were disposed to do for ourselves, as near One fourth of the City is supposed to be consumed. however enough of it remains to answer their purposes.
I have got Harry Young here, & do not know what to do with him—he made his escape from the Roebuck and came to me at New York—I am affraid to entrust him to go home by himself & here he is useless to me. remember me to all friends—give the Inclosed Letter to my Brother a safe passage if it should even be delayed by it. I am with sincere regard Dr Lund Yr Affecte friend

Go: Washington

